Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145205 & (42)                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  TIMOTHY E. BAXTER and NOAH T. BAXTER,                                                             Bridget M. McCormack,
           Plaintiffs-Appellants                                                                                      Justices
           Cross-Appellees,
  v                                                                 SC: 145205
                                                                    COA: 301748
                                                                    Kent CC: 10-007132-AV
  DENNIS GEURINK, a/k/a DENNIS GEURINK
  d/b/a OUTDOOR ADVENTURES,
             Defendant-Appellee
             Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals. Michigan generally follows the “raise or waive” rule of appellate review.
  Walters v Nadell, 481 Mich 377, 387 (2008). Failure to timely raise an issue waives
  review of that issue on appeal. Id., citing Napier v Jacobs, 429 Mich 222, 227 (1987).
  Because the plaintiffs did not challenge the hourly rate or the amount of time expended
  before the trial court, the issue regarding actual costs was not preserved for appellate
  review. Therefore, there is no need for an evidentiary hearing. We REMAND this case
  to the 61st District Court for entry of an order granting the defendant the entire amount of
  attorney fees and costs requested.

         We do not retain jurisdiction.

         HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
         t0116                                                                 Clerk